UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


VIOLET CORTEZ, individually and as       
personal representative of the Estate
of Antonio Cortez,
                  Plaintiff-Appellant,
                  v.
PRINCE GEORGE’S COUNTY,
MARYLAND; BEN YUE, LCSWC, P.G.
County Health Department; W.
JOHNSON, Major, Shift Commander,                 No. 01-1020
P.G. Department of Corrections,
             Defendants-Appellees,
                 and
SAMUEL F. SAXTON, Director, P.G.
Department of Corrections; AMELIA
FRANCIS, LCSWC, P.G. County
Health Department,
                        Defendants.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
              Alexander Williams, Jr., District Judge.
                         (CA-99-3101-AW)

                       Argued: December 4, 2001

                       Decided: March 22, 2002

       Before WILKINS and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.
2                CORTEZ v. PRINCE GEORGE’S COUNTY
Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

ARGUED: Gregory L. Lattimer, Washington, D.C., for Appellant.
William Antoine Snoddy, Associate County Attorney, Upper Marl-
boro, Maryland, for Appellees. ON BRIEF: Susan Berk, Washing-
ton, D.C., for Appellant. Gertrude C. Bartel, Laura Maroldy,
KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellee
Yue.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Violet Cortez (Cortez) filed this § 1983 action in the United States
District Court for the District of Maryland following the suicide death
of her son, Antonio Cortez, while he was in the custody of Prince
George’s County as a detainee at the Prince George’s County Correc-
tional Center (the Correctional Center) in Upper Marlboro, Maryland.
42 U.S.C. § 1983. Cortez brought this action against Prince George’s
County, Major W. Johnson (Major Johnson), the Shift Commander at
the Correctional Center at the time of Antonio Cortez’s death, and
three other individuals not involved in the present appeal. The district
court dismissed the entire complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6) and 28 U.S.C. § 1367(c)(3). Cortez now appeals
the district court’s dismissal of three counts against Major Johnson
and Prince George’s County. We affirm in part, vacate in part, and
remand for further proceedings.
                 CORTEZ v. PRINCE GEORGE’S COUNTY                     3
                                   I.

   As relevant in the present appeal, the following facts are drawn
from Cortez’s complaint, which facts this court must accept as true
for purposes of this appeal. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130,
1134 (4th Cir. 1993).

   On or about October 14, 1996, at approximately 2:00 a.m., Antonio
Cortez, a detainee at the Correctional Center, "was found hanging in
his cell having allegedly hung himself from the top of a bunkbed by
using his shoelaces." (complaint, J.A. 8). "Said incident was later
ruled a suicide by the medical examiner." Id.

   While in custody prior to his suicide, Antonio Cortez exhibited
specific symptomatology that warranted full psychiatric assessment
and treatment. At the same time, Antonio Cortez exhibited specific
symptomatology that he would attempt suicide. Major Johnson, who
was the Shift Commander at the Correctional Center at all times rele-
vant to this case, "knowingly disregarded the clearly identifiable and
known risks that [Antonio Cortez] exhibited specific symptomatology
which warranted full psychiatric assessment and treatment and would
attempt to commit suicide." (complaint, J.A. 7). As a result, Major
Johnson refused to provide adequate treatment, care, evaluation and
protection to Antonio Cortez for his specific symptomatology. "These
deliberate acts and omissions resulted in [Antonio Cortez] being sub-
jected to physical and mental pain and suffering and ultimately, . . .
death . . . ." Id.

   Prince George’s County maintains a policy and custom of failing
to provide detainees with adequate medical diagnosis and treatment.
Prince George’s County also maintains a policy and custom of failing
to train correctional officials and medical providers to provide detain-
ees such as Antonio Cortez with adequate medical and mental health
screening, evaluation and follow-up. Prince George’s County main-
tains a policy and custom of failing to provide detainees with protec-
tion from clearly identified and known risks of suicide. As a direct
result of these policies and customs, Antonio Cortez suffered severe
physical pain, mental anguish, fear, emotional distress, bodily injury
and subsequent, eventual death.
4                CORTEZ v. PRINCE GEORGE’S COUNTY
   The complaint alleges five counts against all of the defendants. The
individually named defendants (Major Johnson, Ben Yue, Samuel
Saxton, and Amelia Francis) were sued in their official and individual
capacities. Count One alleges a Maryland state law survival claim.
Count Two alleges a Maryland state law wrongful death claim. Count
Three alleges a § 1983 deliberate indifference to serious medical
needs claim. Count Four alleges a § 1983 deliberate indifference to a
substantial risk of serious harm claim, and Count Five (misnumbered
in the complaint as Count Six) alleges a claim for violation of Articles
24 and 26 of the Maryland Declaration of Rights. Cortez brought the
action on behalf of herself and as the personal representative of her
son’s estate.

   On February 10, 2000, Ben Yue filed a motion to dismiss all counts
against him pursuant to Rule 12(b)(6). Fed. R. Civ. P. 12(b)(6). On
April 28, 2000, the district court granted the motion without prejudice
with respect to Counts Three and Four, but denied it with respect to
Counts One, Two, and Five. The district court then granted Cortez
leave to amend the complaint within fifteen days in order to allege
specific facts against Ben Yue with respect to Counts Three and Four.
Cortez never amended the complaint in this regard.

   On May 30, 2000, the district court dismissed Counts Three and
Four against Ben Yue with prejudice. The district court also dis-
missed all counts against Amelia Francis and Samuel Saxton on the
basis that Cortez never properly served them. On June 9, 2000, Ben
Yue filed a second motion to dismiss Counts One, Two, and Five,
which the district court denied. On October 19, 2000, Major Johnson
and Prince George’s County filed a Rule 12(b)(6) motion to dismiss
with respect to all counts, which the district court granted. At this
time, the district court exercised its discretion under 28 U.S.C.
§ 1367(c)(3) to dismiss the only claims remaining in the case (Counts
One, Two, and Five against Ben Yue, which alleged claims under
state law) without prejudice to those claims being filed in state court.

   This timely appeal followed. On appeal, Cortez only challenges the
district court’s dismissal of Counts Three, Four, and Five with respect
to Major Johnson and Prince George’s County.
                  CORTEZ v. PRINCE GEORGE’S COUNTY                     5
                                   II.

   A Rule 12(b)(6) motion should be granted only in limited circum-
stances. Specifically, such a motion "should only be granted if, after
accepting all well-pleaded allegations in the plaintiff’s complaint as
true and drawing all reasonable factual inferences from those facts in
the plaintiff’s favor, it appears certain that the plaintiff cannot prove
any set of facts in support of his claim entitling him to relief."
Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).
Moreover, when as here, "a Rule 12(b)(6) motion is testing the suffi-
ciency of a civil rights complaint, we must be especially solicitous of
the wrongs alleged and must not dismiss the complaint unless it
appears to a certainty that the plaintiff would not be entitled to relief
under any legal theory which might plausibly be suggested by the
facts alleged." Id. (internal quotation marks omitted). We review the
district court’s Rule 12(b)(6) dismissal of Counts Three, Four, and
Five de novo. Mylan Labs., Inc., 7 F.3d at 1134.

                                  III.

   With these legal principles and our standard of review in mind, we
first address Cortez’s challenge to the district court’s Rule 12(b)(6)
dismissal of the § 1983 claims against Major Johnson and Prince
George’s County contained in Counts Three and Four. Count Three
alleges deliberate indifference to Antonio Cortez’s serious medical
needs. Count Four alleges deliberate indifference to a substantial risk
that Antonio Cortez would suffer serious harm. To the extent Cortez
brought Counts Three and Four against Major Johnson in his official
capacity, we treat such allegations as allegations against Prince
George’s County. Kentucky v. Graham, 473 U.S. 159, 165 (1985);
Edwards, 178 F.3d at 244 & 244 n.8.

   Under Federal Rule of Civil Procedure 8(a)(2) Cortez was not
required to detail the facts underlying Counts Three and Four in the
complaint. Bender v. Suburban Hosp., Inc., 159 F.3d 186, 192 (4th
Cir. 1998); Jefferson v. Ambroze, 90 F.3d 1291, 1296 (7th Cir. 1996);
see also Edwards, 178 F.3d at 245. Rather, Rule 8(a)(2) required only
that Cortez provide a short and plain statement of the claims in
Counts Three and Four sufficient to give Major Johnson and Prince
George’s County, respectively, fair notice of what her claims in those
6                CORTEZ v. PRINCE GEORGE’S COUNTY
counts are and the grounds upon which they rest. Edwards, 178 F.3d
at 244-45.

                         A. Major Johnson

   Applying these pleading principles to Counts Three and Four, with
respect to Major Johnson in his individual capacity, reveals that the
complaint contains sufficient allegations to avoid dismissal under
Rule 12(b)(6). Deliberate indifference to the serious medical needs of
a pretrial detainee and/or a substantial risk of serious harm to a pre-
trial detainee by prison officials violates the Due Process Clause of
the Fourteenth Amendment to the United States Constitution. Patton
v. Nichols, 274 F.3d 829, 834 (4th Cir. 2001); Young v. City of Mt.
Ranier, 238 F.3d 567, 575-76 (4th Cir. 2001). In the context of the
present action, there is no difference in any meaningful respect
between Counts Three and Four against Major Johnson. Young, 238
F.3d at 575. Therefore, while Counts Three and Four are technically
two separate claims, we will measure them under the same standard
of deliberate indifference. Id.

   With respect to Major Johnson, deliberate indifference requires a
showing (1) that Major Johnson actually knew of and disregarded
Antonio Cortez’s serious medical needs (Count Three) or (2) that
Major Johnson actually knew of and disregarded a substantial risk of
serious harm to Antonio Cortez (Count Four). Id. at 575-76. The fol-
lowing allegations in the complaint (which are either expressly stated
or reasonably inferred) sufficiently allege deliberate indifference on
the part of Major Johnson, such that Counts Three and Four should
have survived Major Johnson’s Rule 12(b)(6) motion to dismiss: (1)
while Antonio Cortez was in custody prior to his suicide, he exhibited
specific and clearly identifiable symptomatology that warranted full
psychiatric assessment and treatment; (2) at this same time, Antonio
Cortez also exhibited specific and clearly identifiable symptomatol-
ogy that he would attempt suicide; (3) Major Johnson was the Shift
Commander at the Correctional Center and was directly responsible
for the care and safety of Antonio Cortez at all times relevant to the
present action; (4) Major Johnson "knowingly disregarded the clearly
identifiable and known risks that [Antonio Cortez] exhibited specific
symptomatology which warranted full psychiatric assessment and
treatment and would attempt to commit suicide," (complaint, J.A. 7);
                  CORTEZ v. PRINCE GEORGE’S COUNTY                      7
(5) Major Johnson refused to provide adequate treatment, care, evalu-
ation and protection to Antonio Cortez for his specific symptomatol-
ogy; and (6) these deliberate acts and omissions resulted in Antonio
Cortez being subjected to physical and mental pain and suffering and
ultimately death.

   The bulk of these allegations appear specifically or by reference
under the headings for Counts Three and Four. However, the allega-
tion that Major Johnson "knowingly disregarded the clearly identifi-
able and known risks that [Antonio Cortez] exhibited specific
symptomatology which warranted full psychiatric assessment and
treatment and would attempt to commit suicide" only appears in the
portion of the complaint entitled "PRELIMINARY STATEMENT."
Id.

   Neither this sentence’s location in the complaint, nor the com-
plaint’s failure to detail the actual symptomatology allegedly know-
ingly disregarded by Major Johnson required dismissal of Counts
Three and Four against Major Johnson. Rule 8(f) of the Federal Rules
of Civil Procedure provides that "[a]ll pleadings shall be so construed
as to do substantial justice." Fed. R. Civ. P. 8(f). Giving effect to this
rule requires that a complaint be judged by its substance rather than
according to its form or label and, if possible, should be construed to
give effect to all its averments. 5 Charles Allen Wright & Arthur R.
Miller, Federal Practice and Procedure § 1286, pp. 553-556 (2d ed.
1990); see also Conley v. Gibson, 355 U.S. 41, 48 (1957) ("The Fed-
eral Rules reject the approach that pleading is a game of skill in which
one misstep by counsel may be decisive to the outcome and accept
the principle that the purpose of pleading is to facilitate a proper deci-
sion on the merits."). Moreover, as we previously stated, Cortez was
not required to detail the facts underlying her complaint as long as the
other allegations in the complaint put Major Johnson on fair notice of
what her claims were in Counts Three and Four and on what grounds
they rested.

   Admittedly, the complaint in the present case is less than a model
of artful drafting. Nonetheless, judging the complaint by its substance
rather than form compels us to conclude that the complaint put Major
Johnson on notice regarding the nature of Counts Three and Four and
the grounds upon which those counts rested. In sum, we hold the dis-
8                 CORTEZ v. PRINCE GEORGE’S COUNTY
trict court erred by granting Major Johnson’s Rule 12(b)(6) motion to
dismiss Counts Three and Four against him. Those counts state claims
that Major Johnson knew of and deliberately disregarded Antonio
Cortez’s serious medical needs and a substantial risk of serious harm
to Antonio Cortez in violation of the Fourteenth Amendment. Accord-
ingly, we vacate the district court’s dismissal of these counts and
remand for further proceedings.

                     B. Prince George’s County

   We now turn to analyze the propriety of the district court’s dis-
missal of Counts Three and Four against Prince George’s County.
Liability under § 1983 of a local government for a constitutional vio-
lation cannot be premised solely upon the doctrine of respondeat
superior. Board of County Comm’rs v. Brown, 520 U.S. 397, 403
(1997). Instead, a plaintiff seeking to impose liability under § 1983
upon a local government must identify a policy or custom of that local
government that caused his injury. Id. at 403-04. Thus, Prince
George’s County cannot be held liable for the alleged unconstitutional
conduct of Major Johnson simply because Major Johnson is an
employee of Prince George’s County. Rather, liability on the part of
Prince George’s County for the alleged unconstitutional conduct of
Major Johnson arises only if his alleged unconstitutional conduct rep-
resented or carried out official county policy or custom. Id. at 404-05;
Knight v. Vernon, 214 F.3d 544, 552 (4th Cir. 2000). A local govern-
ment’s failure to train its employees can result in § 1983 liability only
when such failure reflects a deliberate indifference on the part of the
local government to the rights of its citizens, that is, only where a fail-
ure to train reflects a deliberate or conscious choice by the local gov-
ernment. City of Canton v. Harris, 489 U.S. 378, 388 (1989); Doe v.
Broderick, 225 F.3d 440, 456 (4th Cir. 2000).

   At this point, we apply the previously outlined pleading principles
and the substantive law regarding governmental liability under § 1983
to determine whether the complaint contains allegations sufficient to
avoid Rule 12(b)(6) dismissal of Counts Three and Four against
Prince George’s County. We begin our analysis of this issue by reiter-
ating our just announced holding that with respect to Counts Three
and Four against Major Johnson, the complaint alleges constitutional
violations by Major Johnson sufficient to avoid Rule 12(b)(6) dis-
                  CORTEZ v. PRINCE GEORGE’S COUNTY                     9
missal. This circumstance is important because § 1983 liability cannot
exist against a local government on the policy or custom theory unless
an underlying constitutional violation exists which resulted from such
governmental policy or custom. S.P. v. City of Takoma Park, 134
F.3d 260, 274 (4th Cir. 1998) (a municipality "necessarily is not liable
for any alleged injuries" where "no constitutional violation
occurred").

   The following allegations in the complaint, when coupled with the
allegations that we have already held state a constitutional claim
against Major Johnson for deliberate indifference to serious medical
needs (Count Three), are sufficient to avoid complete dismissal of
Count Three against Prince George’s County pursuant to Rule
12(b)(6): (1) Prince George’s County maintains a policy and custom
of failing to train correctional officials to provide inmates who exhibit
obvious symptomatology of suicidal risk such as Antonio Cortez with
adequate medical and mental health screening; and (2) as a direct and
proximate result of this policy and custom, Antonio Cortez, prior to
his death, suffered severe physical pain, mental anguish, fear, emo-
tional distress, bodily injury and subsequent death.

   Likewise, the following allegations in the complaint, when coupled
with the allegations that we have already held state a constitutional
claim against Major Johnson for deliberate indifference to a substan-
tial risk of serious harm (Count Four), are sufficient to avoid complete
dismissal of Count Four against Prince George’s County pursuant to
Rule 12(b)(6): (1) Prince George’s County maintains a policy and
custom of failing to provide inmates, and in particular Antonio Cor-
tez, with protection from clearly identified and known risks of sui-
cide; (2) Prince George’s County maintains a policy and custom of
failing to train correctional officials and medical providers to provide
inmates, and in particular Antonio Cortez, with adequate protection
from clearly identifiable and known risks of suicide attempts; and (3)
as a direct and proximate result of these policies and customs, Anto-
nio Cortez, prior to his death, suffered severe physical pain, mental
anguish, fear, emotional distress, bodily injury, and subsequent death.

  To the extent just specifically set forth, we vacate the district
court’s dismissal of Counts Three and Four against Prince George’s
10                 CORTEZ v. PRINCE GEORGE’S COUNTY
County and remand for further proceedings with respect to those
counts.*

                                     IV.

   Cortez also challenges the district court’s dismissal of Count Five
which alleges that Major Johnson and Prince George’s County vio-
lated Articles 24 and 26 of the Maryland Declaration of Rights. Arti-
cle 24 of the Maryland Declaration of Rights provides: "[t]hat no man
ought to be taken or imprisoned or disseized of his freehold, liberties
or privileges, or outlawed, or exiled, or, in any manner, destroyed, or
deprived of his life, liberty or property, but by the judgment of his
peers, or by the Law of the land." Md. Dec. of Rights, Art. 24. Article
24 protects the same interests as the Fourteenth Amendment. Okwa
v. Harper, 757 A.2d 118, 141 (Md. 2000). Article 26 of the Maryland
Declaration of Rights provides:

     [t]hat all warrants, without oath or affirmation, to search
     suspected places, or to seize any person or property, are
     grevious [grievous] and oppressive; and all general warrants
     to search suspected places, or to apprehend suspected per-
     sons, without naming or describing the place, or the person
     in special, are illegal, and ought not to be granted.

   *With respect to the district court’s dismissal of Counts Three and
Four against Prince George’s County, we affirm such dismissal to the
extent Counts Three and Four alleged that Prince George’s County vio-
lated Antonio Cortez’s constitutional rights without alleging a policy or
custom of Prince George’s County that resulted in the harm alleged. For
example, the complaint alleges in Count Four that Prince George’s
County was deliberately indifferent to Antonio Cortez’s substantial risk
of serious harm by failing to properly follow-up on psychiatric referrals
and evaluations. Prince George’s County cannot be held liable under
§ 1983 in regard to this allegation for at least two reasons. First, the alle-
gation, at most, states a negligence claim, which falls far short of the
deliberate indifference standard required under § 1983 in the context of
this case. Farmer v. Brennan, 511 U.S. 825, 835-36 (1994). Second,
Count Four contains no related allegation of a policy or custom of Prince
George’s County that resulted in the serious harm alleged, which is nec-
essary to impose liability on Prince George’s County. Board of County
Comm’rs, 520 U.S. 403-04.
                  CORTEZ v. PRINCE GEORGE’S COUNTY                     11
Md. Dec. of Rights, Art. 26. Article 26 protects the same interests as
the Fourth Amendment to the United States Constitution. Richardson
v. McGriff, 762 A.2d 48, 56 (2000). Under Maryland common law,
an individual can bring an action for damages for violations of Arti-
cles 24 and 26. Okwa, 757 A.2d at 140. Notably, such actions are per-
missible against Maryland state officials, but Maryland does not
follow the federally recognized distinction between official and indi-
vidual capacity actions in such case. Id.

   Because Article 24 protects the same interests as the Fourteenth
Amendment, Okwa, 757 A.2d at 141, we vacate the district court’s
dismissal of Count Five as it pertains to Article 24 to the extent that
the count parallels the allegations we held are viable in Counts Three
and Four. However, we affirm the dismissal of Count Five as it per-
tains to Article 26, because that article pertains to illegal searches and
seizures, and the complaint does not allege any illegal searches or
contest the validity of Antonio Cortez’s confinement.

                                   V.

   In sum, we: (1) vacate the district court’s dismissal of Counts
Three and Four against Major Johnson in his individual capacity and
remand those counts for further proceedings; (2) vacate in part, as set
forth above, the district court’s dismissal of Counts Three and Four
against Prince George’s County and remand for further proceedings;
(3) affirm in part, as set forth above, the district court’s dismissal of
Counts Three and Four against Prince George’s County; (4) vacate in
part, as set forth above, the district court’s dismissal of Count Five
against Major Johnson and Prince George’s County and remand for
further proceedings; and (5) affirm in part, as set forth above, the dis-
trict court’s dismissal of Count Five against Major Johnson and
Prince George’s County.

                         AFFIRMED IN PART, VACATED IN PART,
                                             AND REMANDED